Order entered November 4, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00878-CV

               BRANCH BANKING AND TRUST COMPANY, Appellant

                                            V.

                     SWIG PARTNERS GP, LLC, ET AL., Appellees

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-03427

                                        ORDER
      We GRANT the November 2, 2015 second motion of court reporter Vielica Dobbins for

an extension of time to file the reporter’s record. The reporter’s record shall be filed by

DECEMBER 2, 2015.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE